Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 14 and 20 have been amended. Claims 3, 16 and 22 have been canceled. Claims 1-2, 4, 6, 14-15, 17, 19-21, 23 and 25 have been examined.

Allowable Subject Matter
2.	Claims 1-2, 4, 6, 14-15, 17, 19-21, 23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 14 and 20, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
receiving, at one or more servers from a first computing device, (i) a first time stamp generated by the first computing device, (ii) authentication information identifying a user-account of a user associated with (a) the first computing device or (b) an application executing on the first computing device, wherein the authentication information identifying the user-account on the first computing device is provided via a wearable device that connects with the first computing device and automatically authenticates the user to the user-account on the first computing device, and (iii) a transaction identifier generated by a second computing device, wherein the transaction identifier comprises a) transaction information and b) an identifier of the second computing device, wherein the transaction identifier is obtained by the first computing device by detecting one or more parameters of a magnetic field generated by the 

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Margadoudakis (U.S. Patent Application Publication 2016/0379205) teaches a wearable device which is used in a purchase transaction (note paragraphs [0276] and [0280]).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438